In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00039-CV




               IN RE JEANNA LAPOINTE




              Original Mandamus Proceeding




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

        Relator Jeanna LaPointe petitioned this Court for mandamus relief. LaPointe complained

of the trial court’s order that she and Real Party in Interest submit to follicle drug testing.

        Since Relator’s request, the trial court has vacated its order. The complaint at the source

of Relator’s petition having been rendered moot and Relator having presented no further basis to

maintain her request for extraordinary relief, we deny Relator’s petition.1




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:         August 15, 2022
Date Decided:           August 16, 2022




1
 Our denial of Relator’s mandamus petition renders Real Party in Interest’s motion to dismiss this original
proceeding moot. That motion is, therefore, denied.
                                                    2